Citation Nr: 1613280	
Decision Date: 04/01/16    Archive Date: 04/13/16

DOCKET NO.  09-37 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a bilateral foot fungus disorder.

2.  Whether new and material evidence has been received to reopen previously denied claim of entitlement to service connection for bilateral foot disorder (other than foot fungus).

3.  Whether new and material evidence has been received to reopen previously denied claim of entitlement to service connection for bilateral hearing loss.

4.  Whether new and material evidence has been received to reopen previously denied claim of entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder.

5.  Entitlement to service connection for left elbow disorder, to include as secondary to service-connected chronic subluxation of the proximal phalanx (left thumb).



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Carter, Counsel


INTRODUCTION

The Veteran served on active duty from September 1976 to September 14, 1982 under honorable conditions.  He also served from September 15, 1982 to June 1984 under other than honorable conditions.  The character of this discharge has been determined to be a bar to VA benefits.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri and from a February 2013 rating decision of the RO in Los Angeles, California.

In July 2015, the Veteran testified at a Travel Board hearing at the RO in Los Angeles, California before the undersigned Veterans Law Judge.  The record was held open for 60 days and, as of this date, no additional evidence has been received or associated with the record.

Before reaching the merits of the claims for bilateral hearing loss, bilateral foot disorder, and an acquired psychiatric disability, to include posttraumatic stress disorder, the Board must first determine whether new and material evidence has been received to reopen the previously denied claims.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  Therefore, the Board has listed these issues on the title page accordingly.  The Board also recharacterized the issue of posttraumatic stress disorder in order to clarify the nature of the benefit sought and ensure complete consideration of the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5-6, 8 (2009).  It is noted that the RO considered the prior denials as well, so the Board may proceed with this review.

The issue of entitlement to service connection for a bilateral foot fungus disorder was denied in the February 2013 rating decision.  The Veteran filed a timely notice of disagreement in August 2013 and a February 2015 statement of the case was issued by the RO.  Although the Veteran did not file a timely substantive appeal for this issue, it was discussed at the July 2015 Board hearing, hence the issue is currently before the Board and listed on the title page accordingly.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims files, to include VA outpatient treatment records dated from December 2000 to February 2015.  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records.

The issues of entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder, and entitlement to service connection for left elbow disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  A bilateral foot fungus disorder was not demonstrated in or related to an occurrence during active service from September 1976 to September 14, 1982.

2.  In a June 2006 VA rating decision, the claims for entitlement to service connection for bilateral foot disorder, bilateral hearing loss, and posttraumatic stress disorder were denied; the Veteran was notified of this action and of his appellate rights, but did not file a timely Notice of Disagreement.

3.  The evidence received since the June 2006 VA rating decision, regarding service connection for bilateral foot disorder and bilateral hearing loss, is cumulative or redundant and does not raise the possibility of substantiating the claims.

4.  The evidence received since the June 2006 VA rating decision, regarding service connection for posttraumatic stress disorder, is not cumulative or redundant and raises the possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a bilateral foot fungus disorder have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.12(d), 3.103, 3.159, 3.303 (2015).

2.  The June 2006 VA rating decision, regarding service connection for bilateral foot disorder, bilateral hearing loss, and posttraumatic stress disorder, is final.  38 U.S.C.A. § 7105(b), (d) (West 2014); 38 C.F.R. §§ 3.104, 20.204, 20.302, 20.1103 (2015).

3.  New and material evidence has not been received since the June 2006 VA rating decision to reopen service connection for a bilateral foot disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156, 3.103, 3.303 (2015).

4.  New and material evidence has not been received since the June 2006 VA rating decision to reopen service connection for bilateral hearing loss.  38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.156, 3.103, 3.303, 3.385 (2015).

5.  New and material evidence has been received since the June 2006 VA rating decision to reopen service connection for an acquired psychiatric disability, to include posttraumatic stress disorder.  38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.156, 3.103, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met as to the issues decided herein.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in March 2008 and April 2012 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim to include where warranted by law, and affording the claimant a hearing before the Board.  There is no evidence that additional records have yet to be requested.

With regard to the July 2015 hearing, the Veterans Law Judge, the Veteran, and the representative identified the issues on appeal and engaged in a discussion as to substantiation of the claims.  Specifically, the Veterans Law Judge gave the Veteran the opportunity to discuss his complaints regarding the feet, hearing loss, psychiatric disorder, and left elbow while in service and since service and evidence needed to reopen the claims.  The actions of the Veterans Law Judge supplemented the duty to notify and assist and complied with any related duties owed during a hearing.  Overall, the hearing was legally sufficient, and there has been no allegation to the contrary.  See 38 C.F.R. § 3.103.


Service Connection for a Bilateral Foot Fungus Disorder

In an April 1992 administrative decision, VA determined that the claimant served on active duty from September 1976 to September 14, 1982 under honorable conditions, and on active duty from September 15, 1982 to June 1984 under other than honorable conditions due to willful and persistent misconduct of drug abuse.  As a result, the appellant has attained "Veteran" status for his period of honorable service from September 1976 to September 14, 1982 and is entitled to seek VA disability compensation benefits only during this specified period of service.  See 38 C.F.R. § 3.12(d)(4). 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1131.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Prior to the December 2010 claim on appeal, VA treatment records showed a diagnosis and treatment for a bilateral foot fungus disorder.  In August 2005, his history of present illness included notation that the Veteran had toenail fungus for one year.  A diagnosis for onychomycosis was noted in October 2005, December 2005, and June 2009.  Moreover, prescribed use of Clotrimazole for fungal infection was noted in August 2005, February 2006, March 2006, April 2006, June 2006, September 2006, October 2006, December 2006, January 2007, January 2008, July 2009, and September 2009.  

During the course of the appeal period, while a diagnosis of a bilateral foot fungus disorder is not noted, VA treatment records document prescribed medication for Clotrimazole for fungal infection in February 2014 and March 2014.

Nevertheless, the Board finds that a bilateral foot fungus disorder was not demonstrated in or related to an occurrence during active service from September 1976 to September 14, 1982.  It is acknowledged that scars on each big toe was noted on examination in September 1976 and the Veteran marked "yes" for having or ever having had a history of foot trouble on September 1976 and January 1982 Reports of Medical History.  These reports and the remaining service treatment records from September 1976 to September 14, 1982 are silent for any complaints, treatment, or diagnosis of a fungal disorder.

The Board acknowledges that the Veteran reported at the July 2015 Board hearing to having had fungus since he was in the military.  However, fungus is not the type of disorder that a lay person can provide competent evidence on the question of diagnosis.  The Veteran is certainly competent to report that a toenail was removed, his toenails are brittle, and that he has used over-the-counter creams on his feet, as reported during the July 2015 Board hearing, but not to provide a diagnosis of fungus while in service, as this is a complex determination.  As such, it requires medical skills and knowledge.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).

As a result, the Board finds there is no lay or medical evidence of in-service complaints, treatment, or diagnosis of a bilateral foot fungus disorder during active from September 1976 to September 14, 1982.  Since the in-service element has not been met in this case, service connection is not warranted.  See 38 C.F.R. § 3.303.

New and Material Evidence

In the June 2006 VA rating decision, service connection for bilateral foot disorder, bilateral hearing loss, and posttraumatic stress disorder were denied.  The Veteran did not appeal by filing a Notice of Disagreement and no new and material evidence was received within one year of the June 2006 VA rating decision.  Therefore, the June 2006 VA rating decision is final.  See 38 U.S.C.A. § 7105(b), (d); 38 C.F.R. §§ 20.204, 20.302, 20.1103.


Bilateral Foot Disorder

In the June 2006 VA rating decision, the claim for entitlement to service connection for bilateral foot disorder was denied because, while VA treatment records showed pain in ankle and foot, the evidence of record showed the disorder pre-existed service and there was no evidence of permanent worsening during service.  At the time of this decision, the Veteran's service treatment records were obtained and associated with the record.

The relevant evidence received since the June 2006 VA rating decision includes December 2010 VA Form 21-4138, May 2009 notice of disagreement, August 1975 billing record from Orthopaedic Hospital, October 2009 VA Form 9, October 2013 VA examination report and medical opinion for flatfoot (pes planus), VA treatment records dated from March 2006 to February 2015, and July 2015 Board hearing transcript. 

While these records are new, they are not material because do not relate to an unestablished fact necessary to substantiate the claim on appeal.  Specifically, the October 2013 VA examination report for flatfoot (pes planus) notes the Veteran reported symptomatology since separation from service and the VA examiner's negative medical opinion.  Following the physical evaluation, the VA examiner concluded, with rationale, that the Veteran's diagnoses of bilateral foot condition, to include pes planus, hallux valgus, hammertoes, and callosities, which clearly and unmistakably existed prior to service, was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness.  The Board finds this VA medical opinion is adverse to the Veteran's claim on appeal and such adverse evidence cannot be used as the basis for reopening.  See Villalobos v. Principi, 3 Vet. App. 450, 452 (1992) (holding that evidence which is unfavorable to a claimant's case may not 'trigger a reopening' of the claim).  

Moreover, the remaining relevant evidence received since the June 2006 VA rating decision are silent for any indication of permanent worsening of a bilateral foot disorder during active service from September 1976 to September 14, 1982.  As such, the evidence is not new and material and the claim is not reopened.
Bilateral Hearing Loss

In the June 2006 VA rating decision, the claim for entitlement to service connection for bilateral hearing loss was denied because the evidence of record showed no current disability.  At the time of this decision, the Veteran's service treatment records were obtained and associated with the record, to include evidence of exposure to noise during active service from September 1976 to September 14, 1982.

The relevant evidence received since the June 2006 VA rating decision includes May 2009 notice of disagreement, October 2009 VA Form 9, October 2013 VA examination through Medical Services Los Angles for hearing loss, VA treatment records dated from March 2006 to February 2015, and July 2015 Board hearing transcript.

While these records are new, they are not material because do not relate to an unestablished fact necessary to substantiate the claim on appeal.  Specifically, the VA treatment records and October 2013 VA examination audiogram results are silent for any evidence of a current hearing loss disability in either ear for VA purposes.  See 38 C.F.R. § 3.385 (A hearing loss disability for VA compensation purposes is established, in part, when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater.).  Moreover, the remaining relevant evidence received since the June 2006 VA rating decision is silent for any indication that the Veteran is receiving treatment for any hearing loss complaints.  As such, the evidence is not new and material and the claim is not reopened.

Acquired Psychiatric Disorder, to include Posttraumatic Stress Disorder

In the June 2006 VA rating decision, the claim for entitlement to service connection for posttraumatic stress disorder was denied because there was no evidence to establish a stressful experience occurred or a current diagnosis of posttraumatic stress disorder.  At the time of June 2006 VA rating decision, the Veteran's service treatment records were obtained and associated with the record and VA treatment records dated from December 2000 to February 2006 which did not show diagnoses of posttraumatic stress disorder, but rather a diagnosis of depression in July 2005.

The relevant evidence received since the June 2006 VA rating decision includes a September 2013 VA examination report for posttraumatic stress disorder.  This document reflects a current diagnosis of posttraumatic stress disorder during the appeal period.  As a result, the Board finds that the newly received evidence is new and material.  Having received new and material evidence, this service connection claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

Service connection for a bilateral foot fungus disorder is denied.

As new and material evidence has not been received, the claim of entitlement to service connection for bilateral foot disorder is not reopened.

As new and material evidence has not been received, the claim of entitlement to service connection for bilateral hearing loss is not reopened.

As new and material evidence has been received, the claim of entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder, is reopened.


REMAND

While a VA psychologist has provided an August 2013 letter summarizing the Veteran's psychiatric history and completed a VA disability benefits questionnaire for posttraumatic stress disorder in September 2013, the record is still unclear as to whether the Veteran's current diagnoses of posttraumatic stress disorder and/or major depressive disorder are related to active service from September 1976 to September 14, 1982.  In light of these diagnoses and the Veteran's asserted in-service stressors throughout the appeal period, the Board finds that a VA medical opinion is needed to properly adjudicate this claim.  

The Board notes that VA implemented the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition, of the American Psychiatric Association (DSM-V), effective August 4, 2014; however, the VA Secretary has determined that DSM V does not apply to claims certified to the Board prior to August 4, 2014.  Since the claim on appeal was certified to the Board in March 2015, the DSM-V is for application in this case.  79 Fed. Reg. 45, 093, 45, 094 (Aug. 4, 2014).  

Next, the Veteran requests service connection for a left elbow disorder on direct and secondary bases.  In March 2014, the Veteran was afforded March 2014 VA medical opinions regarding the left thumb.  Following a review of the claims file, the VA physician concluded review of the Veteran's VA treatment records dated from 2000 to 2014 were negative for any left elbow complaints or any evidence of left elbow pains or decrease range of motion.  After review of the record, the Board finds the March 2014 VA medical opinions on direct and secondary bases are based on an inaccurate factual history as April 2009 and July 2009 VA treatment records (associated in Virtual VA in May 2012) document the Veteran's complaints of left elbow pain.  Most recently, the Veteran testified at the July 2015 Board hearing that the left elbow causes a lot of pain, sharpness, and sometimes freezes up where he cannot even move it.  In light of the evidence discussed above, a remand is needed in order to secure a VA examination to determine if the Veteran has a current left elbow disorder and, if so, is it related to an in-service event or secondary to the service-connected chronic subluxation of the proximal phalanx (left thumb).  See 38 C.F.R. §§ 3.303, 3.310.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain a clarifying medical opinion from an appropriate clinician for an acquired psychiatric disability, to include posttraumatic stress disorder.  If the examiner concludes that an examination is required, one should be provided.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.  

Based upon a review of the record and clinical findings, the VA examiner must provide the following opinions:

a)  Is the Veteran's current diagnosis of posttraumatic stress disorder in accordance with the DSM-V?  If not, explain why.

b)  Is it at least as likely as not, i.e., is there a 50/50 chance, that the Veteran's current diagnosis of major depressive disorder manifested in or is otherwise related to the Veteran's military service from September 1976 to September 14, 1982?

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology, such as his alleged in-service stressor events.  If there is any basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

2.  The Veteran should be afforded a VA examination for the left elbow.  The entire claims file, to include all VBMS and Virtual VA files, must be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The VA examiner must elicit a full history of this claimed disorder from the Veteran.  

The examining physician is to be advised that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology such as pain.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should explain why.

The examiner should indicate whether the Veteran has a current left elbow disorder.

For each diagnosis identified, the VA physician must provide the following opinions as to whether it is at least as likely as not, i.e., is there a 50/50 chance, that the disorder is (a) related to active service from September 1976 to September 14, 1982, to include any cold weather exposure or September 1981 fall down stairs while aboard the USS Reasoner; (b) caused by chronic subluxation of the proximal phalanx (left thumb), or if not, (c) permanently aggravated by chronic subluxation of the proximal phalanx (left thumb).  Note: the term "aggravation" is defined for legal purposes as a chronic or permanent worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  A complete rationale must be provided for any opinion offered. 

3.  The Veteran is hereby notified that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for the VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for the scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should be indicated whether any notice that was sent was returned as undeliverable. 

4.  After the development requested has been completed, the AOJ should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  The AOJ must ensure that the VA examiner documented his/her consideration of Virtual VA, to include identifying the date range of Virtual VA records reviewed.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once. 

5.  When the development requested has been completed, the issues on appeal should be reviewed by the AOJ on the basis of additional evidence.  If any benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


